March 31, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
RODNEY TOW, TRUSTEE FOR THE ESTATE OF PETERSON GROUP, INC.,
                         Appellant

NO. 14-15-00181-CV                          V.

PATEL ERVIN PLLC F/K/A PATEL & WARREN, PLLC AND HIREN PATEL,
                           Appellee
               ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on January 21, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Rodney Tow, Trustee for the Estate of Peterson Group, Inc.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.